Name: Commission Regulation (EEC) No 413/91 of 20 February 1991 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of bone-in beef held by certain intervention agencies and intended for export to certain destinations and amending Regulation (EEC) No 569/88
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 2. 91 Official Journal of the European Communities No L 49/9 COMMISSION REGULATION (EEC) No 413/91 of 20 February 1991 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of bone-in beef held by certain intervention agencies and intended for export to certain destinations and amending Regulation (EEC) No 569/88 Commission Regulation (EEC) No 569/88 f), as last amended by Regulation (EEC) No 398/91 (8); whereas, however, the Annex to the said Regulation setting out the entries to be made should be expanded ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies (3), as amended by Regulation (EEC) No 1 809/87 (4), has provided for the possibility of applying a two-stage pro ­ cedure when selling beef from intervention stocks ; Whereas certain intervention agencies hold stocks of bone-in intervention meat ; whereas an extension of the period of storage for the meat bought in should be avoided on account of the ensuing high costs ; whereas outlets exist in certain third countries for the products in question ; whereas it is appropriate therefore to offer this meat for sale in accordance with Regulation (EEC) No 2539/84 ; Whereas quarters from intervention stocks may in certain cases have been handled a number of times ; whereas, in order to help with the presentation and marketing of such meat, its repackaging should be authorized, subject to the observance of precise conditions ; Whereas it is necessary to lay down a time limit for export of the said meat ; whereas this time limit should be fixed by taking into account Article (5) (b) of Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector (*), as last amended by Regulation (EEC) No 211 /91 (*); Whereas, in order to ensure that beef sold is exported, the lodging of security, as specified at (a) of Article 5 (2) of Regulation (EEC) No 2539/84, should be required ; Whereas products held by intervention agencies and intended for export are subject to the provisions of Article 1 1 . A sale shall be organized of approximately :  2 000 tonnes of bone-in beef held by the Irish inter ­ vention agency and bought in before 1 December 1990,  2 000 tonnes of bone-in beef held by the Italian inter ­ vention agency and bought in before 1 December 1990,  2 000 tonnes of bone-in beef held by the Spanish intervention agency and bought in before 1 December 1990,  2 000 tonnes of bone-in beef held by the German intervention agency and bought in before 1 December 1990,  2 000 tonnes of bone-in beef held by the French intervention agency and bought in before 1 December 1990. This meat shall be for export to the destinations under 02 referred to in footnote No 7 to the Annex to Commission Regulation (EEC) No 103/91 f). Subject to the provisions of this Regulation, the sale shall take place in accordance with the provisions of Regula ­ tion (EEC) No 2539/84. The provisions of Commission Regulation (EEC) No 985/81 (10) shall not apply to this sale. However, the competent authorities may allow bone-in forequarters and (') OJ No L 148, 28. 6. 1968 , p . 24. (2) OJ No L 353, 17. 12. 1990, p. 23 . O OJ No L 238, 6 . 9 . 1984, p. 13 . 0 OJ No L 55, 1 . 3 . 1988, p. 1 . (8) OJ No L 48 , 21 . 2. 1991 , p. 5.(4) OJ No L 170, 30. 6. 1987, p. 23. 0 OJ No L 241 , 13. 9 . 1980, p. 5. M OJ No L 24, 30. 1 . 1991 , p. 11 . (9) OJ No L 12, 17. 1 . 1991 , p . 12. ( ,0) OJ No L 99, 10 . 4. 1981 , p . 38 . No L 49/ 10 Official Journal of the European Communities 22. 2. 91 2. The security provided for in Article 5 (2) (a) of Regu ­ lation (EEC) No 2539/84 shall be ECU 120 per 100 kilo ­ grams. Article 4 In part I of the Annex to Regulation (EEC) No 569/88 , 'Products to be exported in the same state as that in which they were when removed from intervention stock', the following item and footnote are added : '80. Commission Regulation (EEC) No 413/91 of 20 February 1991 on the sale by procedure laid down in Regulation (EEC) No 2539/84 of bone-in beef held by certain intervention agen ­ cies and intended for export (80). hindquarters, the packaging material of which is torn or soiled, to be placed in new packaging of the same type under their supervision before presentation for consign ­ ment at the customs office of departure . 2 . The qualities and the minimum prices referred to in Article 3 ( 1 ) of Regulation (EEC) No 2539/84 are given in Annex I hereto. 3 . Only those tenders shall be taken into consideration which reach the intervention agencies concerned not later than 12 noon on 28 February 1991 . 4. Particulars of the qualities and the places where the products are stored may be obtained by interested parties at the addresses given in Annex II . Article 2 The products referred to in Article 1 must be exported within five months from the date of conclusion of the contract of sale. Article 3 1 . The security provided for in Article 5 ( 1 ) of Regula ­ tion (EEC) No 2539/84 shall be ECU 30 per 100 kilo ­ grams. (80) OJ No L 49, 22. 2. 1991 , p. 9 .' Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission 22. 2. 91 Official Journal of the European Communities No L 49/11 ANEXO I  BILAG I ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I ANNEX I ANNEXE I  ALLEGATOI  BIJLAGE I ANEXO I Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  v. Member State Ã tat membre Stato membro Lid-Staat Estado-membro Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Produtos Cantidades (toneladas) MÃ ¦ngde (tons) Mengen (Tonnen) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Quantities (tonnes) QuantitÃ ©s (tonnes) QuantitÃ (tonnellate) Hoeveelheid (ton) Quantidade (toneladas) Precio mÃ ­nimo expresado en ecus por tonelada Mindstepriser i ECU/ton Mindestpreise, ausgedrÃ ¼ckt in ECU/Tonne Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ Minimum prices expressed in ecus per tonne Prix minimaux exprimÃ ©s en Ã ©cus par tonne Prezzi minimi espressi in ecu per tonnellata Minimumprijzen uitgedrukt in ecu per ton PreÃ §o mÃ ­nimo expresso em ecus por tonelada Ireland  Forequarters, from : l Category C, classes U, R and O 1 000 1 350  Hindquarters, from : Il Category C, classes U, R and O 1 000 2350 Italia  Quarti anteriori, provenienti dai : || Categoria A, classi U, R e O 1 000 1 350  Quarti posteriori, provenienti dai :||\ Categoria A, classi U, R e O 1 000 2 350 EspaÃ ±a  Cuartos delanteros, provenientes de :||II Categoria A, clases U, R y O 1 000 1 350  Cuartos traseros, provenientes de :IIIl CategorÃ ­a A, clases U, R y O 1 000 2 350 Deutschland  Vorderviertel, stammend von : Kategorien A/C 1 000 1 350  Hinterviertel, stammend von : l Kategorien A/C 1 000 2 350 France  Quartiers avant : I catÃ ©gorie A/C 1 000 1 350 \  Quartiers arriÃ ¨re : || catÃ ©gorie A/C 1 000 2 350 No L 49/ 12 Official Journal of the European Communities 22. 2. 91 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o IRELAND : Department of Agriculture and Food Agriculture House Kildare Street Dublin 2 Tel. (01 ) 78 90 11 , ext. 22 78 Telex 4280 and 5118 ITALIA : Azienda di Stato per gli interventi nel mercato agricolo (AIMA) Via Palestro 81 1-00185 Roma Tel. 47 49 91 Telex 61 30 03 ESPAÃ A Servicio nacional de productos agrarios (SENPÃ ) c/ Beneficencia 8 28003 Madrid Tel. 222 29 61 TÃ ©lex 23427 SENPÃ  E DEUTSCHLAND : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM) GeschÃ ¤ftsbereich 3 (Fleisch und Fleischerzeugnisse) Postfach 180 107  Adickesallee 40 D-6000 Frankfurt am Main 18 Tel. (069) 1 56 40, App. 772/773 Telex : 04 1 1 56 FRANCE : Ofival Tour Montparnasse 33, avenue du Maine F-75755 Paris Cedex 15 (tÃ ©l . : 45 38 84 00 ; tÃ ©lex : 26 06 43).